After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Thompson, 51 So.3d 265 (Ala.2010). On remand to this court and in compliance with the supreme court’s opinion, we reverse the trial court’s order granting Kristopher Eric Richey unsupervised visitation with the parties’ minor child, and we remand the cause to the trial court to issue an order consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.